DETAILED ACTION
1.	Claims 21-23, 40-42, 45-46 and 61-74 are all the claims for this application.
2.	Withdrawn Claims 1, 2, 9, 11, 13, 14, 19-20, 43, 47, 51, 52, 55, 58, and 59 are canceled, Claim 27 is canceled, Claims 21, 40 and 45 are amended and new Claims 61-74 are added in the Response of 1/26/2022. The subject matter of new Claims 61-74 is germane to the elected and examined claims, and are therefore joined.
3.	Claims 21-23, 40-42, 45-46 and 61-74 are all the claims under examination.
4.	Applicants amendment to the claims raises new grounds for rejection.
5.	This Office Action is final.

Withdrawal of Objections
Specification
6.	The objection to the disclosure because of informalities is withdrawn. 
a) The objection to the improper use of the term, e.g., Tris, Tween, 293fectin, MabSelect Sure, NUNC, Vivaspin, HuMAb mouse, etc., which is a trade name or a mark used in commerce is withdrawn. Applicants have made a bona fide effort to rectify the deficiencies.
	
Claim Objections
7.	The objection to Claim 27 because of informalities is moot for the canceled claim.

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph

	a) The rejection of Claims 21-23, 27, 40-42, 45, and 46 for the recitation “at least one charged amino acid residue” is withdrawn because of the replacement of the claims with the Markush group of C-terminal amino acid sequences for the universal heavy chain.
	b) The rejection of Claims 21-23, 27, 40-42, 45, and 46 for the recitation “in the C-terminal region” of the heavy chain is moot for the canceled and withdrawn for the pending claims in view of the replacement of the phrase with “the C-terminus.”
c) The rejection of Claim 23 for the relative term "decreased" is withdrawn in view of its replacement with the phrase “to a lessor extent.”
d) The rejection of Claim 42 for the recitation “capable of” is withdrawn for the replacement of the phrase with a positive affirmative producing effect.

Rejections Maintained

Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Written Description
9.	The rejection of Claims 21-23, 40-42, 45-46 and 61-74 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained. 
	Applicants allege in amending the claims to specify that heavy chain comprises at the C-terminus a defined amino acid sequence (i.e., PGE, SEQ ID NO: 6, SEQ ID NO: 7, or SEQ ID NO: 8), and that the amino acid sequence is not susceptible to proteolytic removal by a human protease, the rejection is rendered moot.
	Response to Arguments
	(a) To reiterate for clarity and as a rationale for maintaining the rejection, the specified amino acid sequences of the Markush group comprise the C-terminus of any heavy chain known-and-yet to be discovered, i.e., a universal heavy chain. The specification provides no definition for the meaning of a universal heavy chain within the context of the instant claimed invention. Hence the restatement of the rejection is that the only reduction to practice is for a single heavy chain from two antibodies: an anti-CD20 antibody (2F2, described in WO 2004035607 (Genmab) and a CD38 antibody designated “anti-15 CD38 antibody (005, described in WO 2006099875 (Genmab))” in Example 1. 
Applicants own data in Example 2 as shown in table 1 is dispositive to any argument that all heavy chains modified by the same C-terminal amino acids will result in “a lesser extent of CDC induction” and are resistant to human protease removal of 

    PNG
    media_image1.png
    184
    604
    media_image1.png
    Greyscale

	Most notably, the remaining data in the specification are from Applicants experimentation on the C-terminal modified anti-CD38 antibody in Examples 3-6 and NOT the anti-CD20 C-terminal modified antibody. Applicants have not shown by a preponderance of the evidence that they are in possession of a reasonable number of embodiments that meet the structure/ function correlation for the antibodies as required by the claims.
(b) Applicants have not shown themselves to in possession of the C-terminal amino acid sequences that have a universal resistance to just any human protease. The specification teaches:
 “In a one embodiment, said charged amino acid residue is not susceptible to20 removal by proteases of mammalian origin, preferably not susceptible to removal by proteases of CHO, HEK-293, PER.C6, NSO or Sp2/O origin, more preferably not susceptible to removal by proteases, such as carboxypeptidases, active in the  secretory pathway of CHO, HEK-293, PER.C6, NSO or Sp2/O cells. 

	Data shown in Figures 1-3 and Examples 1-3 substantiates that one protease was tested on the prototypic anti-CD29 and anti-CD38 antibodies, namely, carboxypeptidase B. 
	The breadth and scope of the instant claims does not nearly place Applicants in possession of the claimed invention because Applicants have not demonstrated by a preponderance of the evidence a reasonable number of working embodiments that meet the structure/function correlation for the genus of heavy chains encompassed by the inventive claims.
	The rejection is maintained.

New Grounds for Rejection
Claim Rejections - 35 USC § 101
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

10.	Claim 42 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 42 encompasses any normal or natural host comprising the production of the recombinant antibody of Claim 21 under the BRI standard of claim analysis. Given 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description/ New Matter
11.	Claim 42 and 45-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 42 is drawn to a genus of host cells which produce the recombinant antibody of Claim 21. Applicants have not shown there to be a normal or natural host cell that is otherwise not transfected with a vector encoding the antibody of Claim 21. 


Written Description/ New Matter
12.	Claim 71 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 71 is drawn to the human protease from the cell in the Markush group which includes CHO, NSO and Sp2/0.
It is well known in the art that “CHO” cells are not human (see www.atcc.org/products/ccl-61) but hamster in origin.

It well known in the art that “Sp2/O” cells are not human (see www.atcc.org/products/pta-3650) but are murine.
(MPEP 706.03(m) states in part "New matter includes not only the addition of wholly unsupported subject matter, but may also include adding specific percentages or compounds after a broader original disclosure, or even the omission of a step from a method. See MPEP  § 608.04 to §  608.04(c). See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP  §  2163.05 for guidance in determining whether the addition of specific percentages or compounds after a broader original disclosure constitutes new matter.”)

Conclusion
13.	No claims are allowed.
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643